Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This action is in reply to the application filed on August 4, 2021, examining the preliminary amendments of March 28, 2022.
In the preliminary amendments, Claim 1 was canceled and Claims 2-24 were added.  
Thus, Claims 2-24 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statements filed on March 29, 2022, June 21, 2022, and September 15, 2022 have been considered.  Initialed copies of the Form 1449s are enclosed herewith.

Claim Objections
Claims 10, 11, and 18-24 are objected to because of the following informalities: 1) Claim 10 recites “the the camera” instead of –the camera--; 2) Claim 11 recites “caputured” instead of –captured--; and 3) Claim 18 recites “transmiting” instead of –transmitting--.  Because Claims 19-24 depend upon Claim 18, they are also objected to.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 1st
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2-24 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the written description fails to disclose a sufficient number of species sufficient to support the broadly claimed genus.
Regarding Claims 2-24, independent claims 2 and 18 both recite a step of transmitting at least a portion of the received information to a remote evaluator for remote evaluation that affects the presented price of the offer to purchase the evaluated device.  Yet Applicant has failed to provide a sufficient number of examples of such remote evaluations the genus of these remote evaluations, providing at best one example in its disclosure: in specification paragraph 64, it notes that an image of the device can be “electronically transferred to a human operator who performs a visual evaluation and grading of the cosmetic condition of the phone.”  No other example of a “remote valuation” is provided.  This is a problem under the written description requirement of § 112(a).  
As the courts have made clear, 35 U.S.C. § 112(a) contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc) (hereinafter “Ariad”).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.  
Applying the above legal principles to the facts of the case at hand, Examiner concludes that the Applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  By not providing any description of other examples of a “remote evaluation” or even how “remote” the human is (i.e., the specification does not state where the human operator is, which means it could be an employee next to the kiosk), this demonstrates that the Applicant has failed to reasonably convey possession at the time of the invention.  As the Federal Circuit has stated in Ariad: 
a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  
Ariad, 598 F.3d at 1349 (emphasis added).   While Ariad relates to chemical compounds, the legal principles are the same.  The MPEP additionally states that: 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
MPEP § 2163(II)(A)(3)(a)(ii).  Applicant’s claim to such an open-ended genus is similar to the claims at issue in Ariad that “merely recite a description of the problem to be solved while claiming all solutions to it.”  Ariad, 598 F.3d at 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  Id.  Therefore, Ariad requires that when Applicant claims a genus, sufficient examples of species must be disclosed to demonstrate that the genus has in fact been disclosed, which Applicant has not done in the instant application.
By not providing a sufficient description of a representative number of species of calculations used to obtain carbon credits, Applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of such consumer defined scores.  Thus, the claims must be rejected under § 112(a).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 2-24 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, independent Claims 2 and 18 both recite a step of transmitting at least a portion of the received information to a remote evaluator for remote evaluation that affects the presented price of the offer to purchase the evaluated device.  As noted above, this is a limitation that lacks sufficient written description.  Additionally, because the specification fails to further address what is meant by “remote,” this feature lacks definiteness and particularity.  Whether something is “remote” or not is subjective and relative.  How far away must the evaluation to be remote?  Arguably an evaluation by a computer processor that is part of the evaluation kiosk but is not immediately next to the evaluation area or visible to the user could be “remote.”  Alternatively, “remote” might mean something far further away, such as not in the same store or city or state.  Thus, because one of ordinary skill in the art would not be apprised of the metes and bounds of how “remote” the evaluation must be, Claims 2 and 18 must be rejected under § 112(b).  Because none of dependent Claims 3-17 and 19-24 resolve this ambiguity, they must also be rejected under § 112(b).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 2-7, 9-11, 13-16, 18-22, and 24 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Mayer (US 2008/0109746) in view of Banerjee et al. (US 2003/0204289, hereinafter “Banerjee”).    

Claim 2.  Mayer teaches: A kiosk for evaluating an electronic device (see, e.g., Figure 1), the kiosk comprising: 
a housing (see Figure 1 feature 10 and ¶ 21; see also ¶ 40); 
a user interface (see ¶ 22 teaching input and display means including keyboard, monitor/touchscreen); 
an inspection area within the housing, wherein the inspection area is configured to receive the electronic device from a user; 
one or more processors (see, e.g., at least ¶ 9 and Claim 44; see also Figure 1 feature 50 and ¶s 31, 36, and 48); and 
memory storing computer-readable instructions that, when executed by the one or more processors, cause the kiosk to receive information about the electronic device (see, e.g., Figure 1 feature 40 teaching a database that is in communication with computing means 50, noting the computing means performing the steps of the invention in at least ¶s 31, 36, and 48); 
transmit at least a portion of the received information to a remote evaluator for remote evaluation (see, e.g., ¶ 32 teaching transmitting the received information to a human for evaluation, noting that the human is “remote” from the kiosk by not being inside of it); and 
present to the user, via the user interface, an offer to purchase the electronic device for a price, wherein the price is based at least in part on the remote evaluation (see, e.g., ¶s 12, 22, and 37 teaching providing a price in the form of cash or vouchers or credit, which is based at least in part of the confirmation by the remote user that is taught in ¶ 32).  
While Mayer teaches receiving the used electronic device in the bin (see, e.g., at least ¶ 21) as well as compensating the user for the device at least in some instances (see, e.g., at least ¶s 12, 22, and 37), Mayer fails to expressly teach that this is done after a present[ed] offer to purchase the device for a price, wherein the price is based at least in part on the remote evaluation, i.e., presenting the monetary award amount to the user and only retaining the device and compensating upon a user’s affirmed consent/acceptance.  Nevertheless, such a feature is taught in the prior art.  Banerjee, for example, teaches an automated vending machine that can receive items and identify them, such as by a barcode, and is networked with computers and databases (see at least Banerjee Abstract).  Banerjee further teaches that the received item is received into a bin or basket compartment inside the vending machine (see ¶ 31), and the item that is received can include any item including, e.g., “electronic equipment” (see ¶ 30).  Thus, Banerjee is similar to Mayer and the instant application.  Banerjee further teaches receiving an offer for the purchase of an item and providing payment to the user if the user accepts the offer to purchase the item, noting that the prices can be based on the evaluated value (see, e.g., at least Figure 3; see also ¶ 29 teaching a sale price determined, e.g., based on an appraised value; see further ¶ 71 teaching the seller receiving an offer for purchase of the item). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of appraising an item at a vending machine and offering payment if the user accepts that appraised value (as disclosed by Banerjee) to the known method and system of receiving electronic items at a kiosk (as disclosed by Mayer).  One of ordinary skill in the art would have been motivated to apply the known technique of appraising an item at a vending machine and offering payment if the user accepts that appraised value because it could facilitate a bargain and sale of an item by a member of the public (see Banerjee ¶ 6).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of appraising an item at a vending machine and offering payment if the user accepts that appraised value (as disclosed by Banerjee) to the known method and system of receiving electronic items at a kiosk (as disclosed by Mayer), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of appraising an item at a vending machine and offering payment if the user accepts that appraised value to the known method and system of receiving electronic items at a kiosk, because predictably the offer and acceptance element of Banerjee would operate the same way on the kiosk of Mayer as it does on its own vending machine).  See also MPEP § 2143(I)(D).

Regarding Claim 18, Examiner notes that this is a method claim but otherwise recites the same limitations as Claim 2.  Thus, the rejection of Claim 2 utilizing Mayer and Banerjee to render obvious the limitations is incorporated.  Other analogous claims will be addressed together when applicable for the sake of brevity.

Claim 3.  The combination of Mayer and Banerjee teaches the limitations of Claim 2.  Mayer further teaches: The kiosk of claim 2 wherein the remote evaluation of the received information includes identification of the electronic device (see, e.g., ¶s 28-32 teaching identifying the electronic device including via the remote evaluation by the customer of whether the kiosk correctly identified the electronic device).  

Claim 4.  The combination of Mayer and Banerjee teaches the limitations of Claim 2.  Mayer further teaches: The kiosk of claim 2 wherein the remote evaluation of the received includes a visual evaluation of the electronic device (see ¶ 32 teaching the customer looking at an image of the equipment to confirm the identity).  

Claim 5.  The combination of Mayer and Banerjee teaches the limitations of Claim 2.  Mayer further teaches: The kiosk of claim 2 wherein the remote evaluation of the received information includes grading a condition of the electronic device (see ¶ 32 teaching grading the condition of the electronic device, i.e., whether the device is what the kiosk thinks it is).  

Claim 6.  The combination of Mayer and Banerjee teaches the limitations of Claim 2.  Banerjee further teaches: The kiosk of claim 2 wherein the remote evaluation of the received information includes grading a cosmetic condition of the electronic device (see, e.g., at least ¶s 38 and 52 teaching obtaining the condition of the item).  

Claims 7 and 20.  The combination of Mayer and Banerjee teaches the limitations of Claims 2 and 18.  Mayer further teaches: The kiosk of claim 2 wherein the kiosk is configured to receive at least a portion of the information about the electronic device via wired and/or wireless connectivity between the kiosk and the electronic device (see, e.g., ¶ 31 teaching wireless optical recognition to determine information about the electronic device).  

Claims 9 and 21.  The combination of Mayer and Banerjee teaches the limitations of Claims 2 and 18.  Mayer further teaches: The kiosk of claim 2, further comprising a camera operably coupled to the one or more processors, wherein the instructions, when executed by the one or more processors, cause the camera to capture an image of the electronic device, and wherein the received information includes the image of the electronic device (see, e.g., ¶s 10, 15, and 28 teaching optical detection methods such as barcode scanning to determine the identity of the phone).  Alternatively, Banerjee teaches this limitation (see Banerjee ¶ 43 teaching an internal camera associated with image recognition software; see also ¶ 61 teaching a digital camera that can, among other things, inspect the item and take a picture of the item before it is placed in the compartment of the vending machine).  

Claim 10.  The combination of Mayer and Banerjee teaches the limitations of Claim 2.  Mayer further teaches: The kiosk of claim 9 wherein the instructions, when executed by the one or more processors, cause the the camera to move relative to the electronic device before capturing the image of the electronic device (see ¶ 29 teaching instructions that rotate mechanisms to place the item of equipment into a certain position so the barcode can be read).  Alternatively, Banerjee teaches this limitation (see at least ¶ 28 teaching remotely controlling the obtaining of a video image that provides different angles of view of an item such as via tilt and zoom).  

Claim 11.  The combination of Mayer and Banerjee teaches the limitations of Claim 2.  Mayer further teaches: The kiosk of claim 9, further comprising a reflective surface positioned within the inspection area, wherein the caputured image of the electronic device is reflected off of the reflective surface (see ¶ 29 teaching instructions that rotate mechanisms to place the item of equipment into a certain position so the barcode can be read; Examiner additionally notes that a barcode scanner would beam a light that reflects off of the reflective surface of the phone or another surface in the inspection area in order to detect the barcode).  

Claim 13.  The combination of Mayer and Banerjee teaches the limitations of Claim 2.  Mayer further teaches: The kiosk of claim 2 wherein the remote evaluator includes a computing device (see, e.g., ¶ 30 teaching using a database 40, which can be inside the housing 10 “or else separate from it” to evaluate the phone and determine the barcode information and manufacturer/dealer).  

Claim 14.  The combination of Mayer and Banerjee teaches the limitations of Claim 2.  Mayer further teaches: The kiosk of claim 2 wherein the remote evaluator includes a human operator (see ¶ 31 teaching the customer outside of the kiosk evaluating the image of the phone).  Alternatively, Banerjee teaches this limitation (see, e.g., ¶ 69 teaching obtaining a licensed appraiser to provide a valuation or ¶ 32 teaching obtaining an independent appraisal entity for the valuation)

Claim 15.  The combination of Mayer and Banerjee teaches the limitations of Claim 2.  Mayer further teaches: The kiosk of claim 2 wherein the electronic device is a mobile phone (see Figure 1 feature 11 and, e.g., ¶ 34 teaching that the “electronic equipment 11” could be, e.g., a mobile phone).  

Claim 16.  The combination of Mayer and Banerjee teaches the limitations of Claim 2.  Banerjee further teaches: The kiosk of claim 2 wherein the instructions, when executed by the one or more processors, cause the kiosk to transmit, via a communication network, at least a portion of the received information to a pricing database in communication with the kiosk; and receive, via the communication network in response to the transmission, the price for the electronic device (see, e.g., ¶ 38 teaching accessing a database of current market prices for an item fitting the description to generate the appraisal price).  

Claim 19.  The combination of Mayer and Banerjee teaches the limitations of Claim 18.  Banerjee further teaches: The method of claim 18 wherein the remote evaluation includes grading a cosmetic of the electronic device based at least in part on the received information, and wherein the price is based at least in part on the grading (see, e.g., at least ¶s 38 and 52 teaching obtaining the condition of the item, which affects the appraisal price).  

Claim 22.  The combination of Mayer and Banerjee teaches the limitations of Claim 2.  Mayer further teaches: The method of claim 18 wherein transmitting at least a portion of the received information to a remote evaluator includes transmitting at least a portion of the received information to a remote computing device (see, e.g., ¶ 30 teaching transmitting the received information to a database 40, which can be inside the housing 10 “or else separate from it” to evaluate the phone and determine the barcode information and manufacturer/dealer).  

Claim 24.  The combination of Mayer and Banerjee teaches the limitations of Claim 18.  Mayer further teaches: The method of claim 18 wherein presenting the offer to the user includes presenting the offer via a user interface of the kiosk (see at least ¶ 22 teaching display means such as monitor 13 that can be used to provide the receipt to the user and the means for issuing a monetary cash amount or voucher).  Alternatively, Banerjee further teaches this limitation (see, e.g., at least ¶s 37-39 teaching a graphical user interface that can provide an automated appraisal value potential sale price to a user at a reverse vending machine kiosk).  

Claims 8 and 23 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Mayer (US 2008/0109746) in view of Banerjee et al. (US 2003/0204289, hereinafter “Banerjee”) and Cooke (WO 01/15096).    

Claim 8.  The combination of Mayer and Banerjee teaches the limitations of Claim 2.  That combination fails to teach: The kiosk of claim 2 wherein the received information includes information related to an operating condition of the electronic device.  Nevertheless, Cooke teaches this limitation (see page 9 line 2 regarding testing for charge; see also page 11 lines 10-18 teaching determining if the operating condition of the phone is such that remote activation and reprogramming can be accomplished or not).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of obtaining information from the phone such as operating condition through a wired connection (as disclosed by Cooke) to the known method and system of receiving electronic items at a kiosk and offering the user an appraised value (as disclosed by Mayer and Banerjee).  One of ordinary skill in the art would have been motivated to apply the known technique of obtaining information from the phone through a wired connection because the charged level of the phone could affect its appraisal value, or if the phone is to be reused, it would need to be charged before the next user obtains it so that the subsequent user would receive the full value of the phone, i.e., be able to use it immediately.  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of obtaining information from the phone through a wired connection (as disclosed by Cooke) to the known method and system of receiving electronic items at a kiosk and offering the user an appraised value (as disclosed by Mayer and Banerjee), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of obtaining information from the phone through a wired connection to the known method and system of receiving electronic items at a kiosk and offering the user an appraised value, because predictably the wired connection element of Cooke would operate the same way in its vending machine as it would in the kiosk of Mayer or the vending machine of Banerjee).  See also MPEP § 2143(I)(D).

Regarding Claim 23, this claim recites the same limitation as Claim 8 above.  Thus, the rejection of Claim 8 utilizing Mayer, Banerjee, and Cooke is incorporated.  Claim 23 additionally recites  wherein the price is based at least in part on the received information associated with the operating condition.  Examiner notes that because Banerjee teaches providing a price based at least in part on a condition of the item (see, e.g., ¶s 38 and 52), and Cooke determines the condition includes determining how well the phone operates (see rejection of Claim 8 above), in combination Banerjee and Cooke render this limitation obvious.  The rationale for combining Banerjee and Cooke is provided in the rejection of Claim 8 above.  

Claim 12 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Mayer (US 2008/0109746) in view of Banerjee et al. (US 2003/0204289, hereinafter “Banerjee”) and Rydingen (US 6,100,986).    

Claim 12.  The combination of Mayer and Banerjee teaches the limitations of Claim 11.  That combination fails to further teach: The kiosk of claim 11 wherein the reflective surface includes a mirror.  As stated above, Mayer uses cameras to acquire images of the equipment (see, e.g., ¶ 15).  Banerjee teaches substantially the same (see ¶ 28 teaching obtaining video images of the product; see also ¶s 30, 43, and 61 teaching using digital camera to obtain and transmit images of the product).  Neither reference, however, teaches using a mirror in the viewing area.  Nevertheless, such a feature is taught in the prior art.  Rydingen, for example, teaches using mirrors in order to better aid a camera to measure an object (see at least the Abstract).  Rydingen notes that the mirrors help the cameras “see around the corner” (see column 1 lines 46-50), better observe the thickness of the object being measured (see column 2 lines 12-17), and to “see past the corner” of the object being measured, which “avoids misleading measuring results” (see column 4 lines 31-36).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of using mirrors in an inspection area to aid the cameras in assessing an object (as disclosed by Rydingen) to the known method and system of receiving electronic items at a kiosk and offering the user an appraised value (as disclosed by Mayer and Banerjee).  One of ordinary skill in the art would have been motivated to apply the known technique of using mirrors in an inspection area to aid the cameras in assessing an object because the mirrors help the cameras “see around the corner” (see column 1 lines 46-50), better observe the thickness of the object being measured (see column 2 lines 12-17), and to “see past the corner” of the object being measured, which “avoids misleading measuring results” (see column 4 lines 31-36).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of using mirrors in an inspection area to aid the cameras in assessing an object (as disclosed by Rydingen) to the known method and system of receiving electronic items at a kiosk and offering the user an appraised value (as disclosed by Mayer and Banerjee), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using mirrors in an inspection area to aid the cameras in assessing an object to the known method and system of receiving electronic items at a kiosk and offering the user an appraised value, because predictably the mirrors of Rydingen can operate the same way in the inspection area of Mayer and Banerjee to aid in obtaining measurements and assessments).  See also MPEP § 2143(I)(D).

Claim 17 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Mayer (US 2008/0109746) in view of Banerjee et al. (US 2003/0204289, hereinafter “Banerjee”) and Rakosy et al. (WO 2006/021825, hereinafter “Rakosy”).    

Claim 17.  The combination of Mayer and Banerjee teaches the limitations of Claim 2.  That combination fails to further teach: The kiosk of claim 2, further comprising a camera coupled to the housing, wherein the instructions, when executed by the one or more processors, cause the kiosk to obtain an image of the user via the camera, and store the image of the user and the received information in a database.  Nevertheless, such a feature is taught in the prior art.  Rakosy, for example, teaches a vending machine that can take a picture of customer (see at least the Abstract).  Rakosy teaches that a camera in the vending machine can take the customer’s picture (see page 15), which can then be sent to remote servers and help identify the customer by more than just a non-photographic identifier.  Rakosy further teaches that the invention can “also be used for reverse vending machines,” and thus is analogous to Mayer, Banerjee, and the instant application.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of taking a picture of the customer at the vending machine (as disclosed by Rakosy) to the known method and system of receiving electronic items at a kiosk and offering the user an appraised value (as disclosed by Mayer and Banerjee).  One of ordinary skill in the art would have been motivated to apply the known technique of taking a picture of the customer at the vending machine because the picture can help identify the customer by more than just a non-photographic identifier (see Rakosy page 15).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of taking a picture of the customer at the vending machine (as disclosed by Rakosy) to the known method and system of receiving electronic items at a kiosk and offering the user an appraised value (as disclosed by Mayer and Banerjee), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of taking a picture of the customer at the vending machine to the known method and system of receiving electronic items at a kiosk and offering the user an appraised value, because predictably the picture taken of the customer in Rakosy can be taken by the disclosed cameras of Mayer and Banerjee to aid in identifying the customer).  See also MPEP § 2143(I)(D).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627